                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


DARRON LAVON SMILEY,                          )
                                              )
              Petitioner,                     )
                                              )
v.                                            )   CIVIL ACTION NO. 2:19-CV-99-WHA
                                              )   (wo)
UNITED STATES OF AMERICA,                     )
                                              )
              Respondent.                     )

                                     FINAL JUDGMENT

       In accordance with the Order entered in this case on this day,

       Final Judgment is entered in favor of the Respondent and against the Petitioner, and this

case is DISMISSED with prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.


       Done this 4th day of March, 2019.

                                             /s/ W. Harold Albritton
                                             W. HAROLD ALBRITTON
                                             SENIOR UNITED STATES DISTRICT JUDGE
